Exhibit 10.1

 

MANUFACTURING AND SUPPLY AGREEMENT

 

 

 

This Manufacturing and Supply Agreement (the “Agreement”), effective as of
January 3, 2018 (the “Effective Date”), is made by and between IsoRay Medical,
Inc., a Delaware corporation with offices at 350 Hills St., Suite 106, Richland,
WA 99354 (“IsoRay”), and GT MEDICAL TECHNOLOGIES, INC., a Delaware corporation,
having its principal place of business at 245 W 2nd St Mesa, AZ 85201 (“GT MED
TECH”). IsoRay and GT MED TECH may be referred to herein individually as a
“Party”, and collectively as the “Parties”.

 

RECITALS

 

A.     IsoRay is experienced in the manufacture of cesium-131 sources for use in
brachytherapy.

 

B.     IsoRay and GT MED TECH parties to that certain Collaborative Development
Agreement, dated as of March 13, 2017 (the “Development Agreement”), under which
the Parties will collaborate to develop and seek regulatory approval for a novel
brachytherapy product incorporating IsoRay cesium-131 sources for the treatment
of certain tumors.

 

C.     IsoRay and GT MED TECH have agreed that, after such regulatory approval
is obtained, IsoRay will manufacture and supply on a contract manufacturing
basis, based on GT MED TECH’s purchase orders, such approved brachytherapy
product incorporating IsoRay cesium-131 sources for use and/or sale for the
treatment of certain tumors.

 

D.     IsoRay and GT MED TECH now desire to memorialize the terms and conditions
applicable to such manufacture and supply of the brachytherapy product.

 

NOW THEREFORE, in consideration for the covenants set forth below, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as set forth below.

 

AGREEMENT

 

1.

Definitions.

 

1.1     “Affiliate” means, with respect to a Party, any corporation or other
business entity controlling, controlled by or under common control with such
Party. The term “controlling” (with correlative meanings for the terms
“controlled by” and “under common control with”) as used in this definition
means either (a) possession of the direct or indirect ownership of more than
fifty percent (50%) of the voting or income interest of the applicable
corporation or other business entity, or (b) the ability, by contract or
otherwise, to control the management of the applicable corporation or other
business entity.

 

1.2     “Applicable Law” means all applicable international, national, federal,
state, and local laws, ordinances, and regulations applicable to the
manufacture, supply, marketing, sale and use of Products hereunder, including
without limitation any applicable FDA and other Regulatory Authority
requirements.

 

 

1.3     “Certificate of Analysis” has the meaning set forth in Section 3.2.

 

1.4     “Claim” has the meaning set forth in Section 11.1.

 

1.5     “Confidential Information” has the meaning set forth in Section 7.1.

 

1.6     “Control” means, with respect to any patent or other intellectual
property, that the applicable Party owns or has a license to such patent or
other intellectual property and has the ability to grant to the other Party
access to and a license (or sublicense, as applicable) under same without
violating the terms of any agreement with a Third Party.

 

1.7     “Defective Product” has the meaning set forth in Section 3.3(a).

 

1.8     “Disclosing Party” has the meaning set forth in Section 7.1.

 

1.9     “FDA” means the United States Food and Drug Administration or any
successor thereto.

 

1.10     “Forecast” has the meaning set forth in Section 2.2.

 

1.11     “Foreground IP” has the meaning set forth in Section 5.1.

 

1.12     “GammaTiles” means the square or rectangular customizable tile carriers
used to manufacture Product (as defined below).

 

1.13     “GT MED TECH Change Request” has the meaning set forth in Section 2.9.

 

1.14     “GT MED TECH Indemnitees” has the meaning set forth in Section 9.1.

 

1.15     “GT MED TECH Technology” means all patents, patent applications or
other intellectual property rights (including without limitation know-how or
trade secrets) that are Controlled by GT MED TECH as of the Effective Date or
during the Term and that are necessary or useful to manufacture and supply the
Products hereunder.

 

1.16     “Indemnified Party” has the meaning set forth in Section 9.3.

 

1.17     “Indemnifying Party” has the meaning set forth in Section 9.3.

 

 

--------------------------------------------------------------------------------

 

 

1.18     “IsoRay Indemnitees” has the meaning set forth in Section 9.2.

 

1.19     “Losses” has the meaning set forth in Section 9.1.

 

1.20     “Pricing Schedule” has the meaning set forth in Section 4.1.

 

1.21     “Product” means (a) GammaTiles incorporating IsoRay’s cesium-131 source
model CS-1 (“Seed”) developed by the Parties under the Development Agreement;
and/or (b) general accessories, in each case for the limited purpose of aiding
in the use of the Product described in subsection (a) for brachytherapy for
brain cancer treatments. The specifics of the Products described in subsection
(b), including price, shall be mutually agreed by the Parties from time to time.

 

1.22     “Quality Agreement” has the meaning set forth in Section 4.1.

 

1.23     “Recall” has the meaning set forth in Section 6.5(a).

 

1.24     “Receiving Party” has the meaning set forth in Section 7.1.

 

1.25     “Regulatory Approval” means any and all approvals, including
supplements and amendments, licenses, registrations or authorizations of any
Regulatory Authority that are necessary for the manufacture, distribution, use,
marketing or sale of the Product in a regulatory jurisdiction.

 

1.26     “Regulatory Authority” means any governmental authority, including
without limitation the FDA, or any other national, supra-national, regional,
state or local regulatory agency, department, bureau, commission, or council,
with responsibility, jurisdiction and authority to grant licenses or Regulatory
Approvals or grant pricing and/or reimbursement approvals necessary for the
manufacture, use, importation, packaging, labeling, marketing, or sale of
medical devices in any country or group of countries.

 

1.27     “Regulatory Filings” means all applications, filings, dossiers and the
like submitted to a Regulatory Authority for the purpose of obtaining Regulatory
Approval from such Regulatory Authority.

 

1.28     “Specifications” means the product characteristics, processing,
labeling and packaging requirements, and quality standards pertaining to the
commercial manufacture of Product, which is set forth in Exhibit A. The
Specification for a Product may be amended from time to time in accordance with
Section 2.9 or otherwise upon mutual written agreement of the Parties.

 

1.29     “Term” has the meaning set forth in Section 10.1.

 

1.30     “Third Party” means any entity or individual other than the Parties and
their respective Affiliates.

 

1.30     “Trade Secret” means information, including a formula, pattern,
compilation, program, device, method, technique, or process, that derives
independent economic value, actual or potential, from not being generally known
to or readily ascertainable through appropriate means by other persons who might
obtain economic value from its disclosure or use; and is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.

 

 

2.     Supply of Seed. Subject to the provisions of this Agreement, IsoRay shall
supply loose or braided suture Seeds for brachytherapy for brain cancer
treatment to GT MED TECH on a non-exclusive basis during the term of the
Agreement. The purchase price for loose or braided suture Seeds supplied under
this Agreement (the “Seed Price”) shall be as set forth in the Pricing Schedule
(Exhibit B) and may be adjusted by IsoRay for inflation annually based on
changes to (a) the Producer Price Index for Medical Equipment and Supplies
Manufacturing, All Items, published by the Bureau of Labor Statistics of the
United States Department of Labor . Additionally, IsoRay may adjust the Seed
Price annually, as needed to reflect material changes in isotope cost (even if
such adjustment would cause the Seed Price to increase by more than the
inflation adjustment provided in the preceding sentence). Changes to Seed Price
based on inflation adjustments or isotope cost adjustments shall be effective
upon IsoRay’s delivery of written notice to GT MED TECH specifying such change.
Any other pricing adjustments to the Seeds shall be agreed upon and included in
a written amendment to this Agreement, signed by both Parties. Forecasting,
purchase orders, delivery, payment and other terms and conditions of this
Agreement applicable to Products, shall be applicable to Seeds.

 

3.

Manufacture & Supply of Product.

 

3.1     Manufacture and Supply; Territory. Subject to the provisions herein, and
subject to receipt of the Regulatory Approval for the Product in the United
States (i.e., the “510(k) Clearance,” as defined in the Development Agreement),
IsoRay shall, manufacture and supply Product through drop-shipments to end users
designated by GT MED TECH. For clarity, IsoRay may use Third Party
subcontractors or vendors for certain aspects of the manufacturing process, such
as sterilization. GT MED TECH shall purchase such Products from IsoRay, all in
quantities to be set forth on purchase orders submitted from time to time by GT
MED TECH in accordance with the provisions of Section 2.3. GT MED TECH shall
obtain its supply of Product exclusively from IsoRay during the Term; provided,
however, in the event (a) IsoRay is unwilling or unable to supply, in compliance
with the terms set forth in this Agreement, quantities of Product ordered by GT
MED TECH in accordance with Section 3.3 and (b) GT MED TECH is at such time in
full compliance with this Agreement, then GT MED TECH shall be permitted to
obtain from a Third Party manufacturer (or manufacture itself) those quantities
of Product that IsoRay is unwilling or unable to supply. At all times during the
Term, any and all of IsoRay’s and GT MED TECH’s obligations under this Agreement
shall be subject to and in accordance with the provisions, limitations and
conditions imposed by FDA in respect of the Products. On an “as needed basis" as
the Product is launched in countries outside the United States, the Parties
shall negotiate in good faith an amendment to this Agreement to include such
additional terms as the Parties shall deem necessary to ensure compliance with
applicable laws in such countries.

 

3.2     Forecasts. GT MED TECH shall submit to IsoRay, no later than the 15th
day of the month preceding the start of every calendar quarter (i.e., December
15, March 15, June 15, and September 15) during the Term, a rolling forecast
(“Forecast”) setting forth an estimate of the total quantity of Product GT MED
TECH reasonably believes it will purchase during the four (4) calendar quarters
commencing with the beginning of the subsequent calendar quarter. For the
avoidance of doubt, Forecast are non-binding estimates of quantity of Product
which is to be used for manufacturing planning purposes.

 

 

--------------------------------------------------------------------------------

 

 

3.3     Purchase Orders. From time to time during the Term, GT MED TECH shall
provide to IsoRay written purchase orders for Product(s), each of which shall
specify the quantity of each Product to be delivered, the strength of the
Product, the anticipated implant date, the loading configuration for the
Product, the date of delivery and one or more delivery locations (each of which
must be an end user facility with an appropriate license for receiving the
Product). Within one (1) business day after its receipt of a purchase order that
complies with the foregoing requirements, IsoRay shall acknowledge in writing
its receipt and acceptance of such order, and shall confirm the date(s) for
delivery of Product; provided, however, that IsoRay shall not be obligated to
supply any quantities of Products hereunder to the extent (a) the amount ordered
in any calendar quarter exceeds 120% of the quantity forecasted for such
calendar quarter in the most recent Forecast; or (b) the delivery date is less
than five (5) business days after the date of IsoRay’s receipt of the order, but
in either case ((a) or (b)), IsoRay shall use good faith efforts to attempt to
fill such orders to the extent it is reasonably able to do so. In addition,
IsoRay shall not be obligated to accept an order if the delivery location is not
appropriately licensed for receiving the Product. Any purchase orders submitted
hereunder shall reference this Agreement and shall be governed exclusively by
the terms contained herein. Any term or condition in any purchase order,
confirmation, or other document furnished by GT MED TECH or IsoRay that is in
any way inconsistent with the terms and conditions set forth in this Agreement
is hereby expressly rejected.

 

3.4     Order Cancellations. GT MED TECH may cancel any purchase order prior to
shipment of the Product; provided, however, that GT MED TECH shall be obligated
to pay the transfer price for any such cancelled shipment, along with any
shipping costs (both outbound and inbound), if applicable.

 

3.5     Storage and Handling. IsoRay shall store and handle the Products as
required by the Specifications, Applicable Law, and all established safety
practices for the Products and in accordance with all Quality Control
Procedures.

 

3.6     Packaging and Labeling. All Products manufactured by IsoRay shall be
packaged and labeled in accordance with the Specifications and Applicable Law.
Any changes to the label and/or the text of any written inserts for the Product
will require the prior written consent of GT MED TECH.

 

3.7     Delivery. IsoRay shall promptly report to GT MED TECH the occurrence of
any event within or beyond its control which is likely to affect delivery of any
ordered Products. IsoRay shall deliver the ordered Product directly to the end
user at the delivery location specified by GT MED TECH in its purchase order,
along with the following documentation: (a) the batch number and order number of
the delivered Product(s); (b) a Certificate of Analysis, as described in Section
3.2; (c) any information and documentation set forth in the Specifications or
reasonably requested by GT MED TECH; and (d) any documentation that IsoRay
customarily includes in shipments of Seed-type products that it manufactures.
The Parties acknowledge all shipments of Product will be routed from IsoRay to a
Third Party sterilization facility as an intermediate destination prior to
delivery to end user(s).

 

3.8     Shipping; Risk of Loss. All shipments of Products will be EXW
(Incoterms 2010) IsoRay’s manufacturing facility with GT MED TECH’s selected
shipping carrier (which carrier shall be reasonably acceptable to IsoRay). GT
MED TECH agrees to separately pay expenses incurred by IsoRay in the shipment
and delivery of ordered Products, including without limitation freight charges,
import duties and insurance premiums, provided such expenses are listed
individually in IsoRay’s invoice to GT MED TECH. Except as provided herein with
respect to Defective Products, risk of loss as to Products shipped shall pass to
GT MED TECH or the recipient designated by GT MED TECH (as applicable) upon
delivery of such Products to GT MED TECH’s carrier at IsoRay’s manufacturing
facility.

 

3.9     Changes/Engineering Change Orders. If IsoRay finds it necessary or
desirable to change Specifications (including packaging, labeling and written
insert) for a Product, or to change manufacturing process, raw materials, or
components used by IsoRay in the manufacture of Products in a manner that
affects the Specifications or the form, fit, function, or performance of a
Product, IsoRay will deliver notice to GT MED TECH and will not implement any
such change without GT MED TECH’s prior written consent. If GT MED TECH finds it
necessary or desirable to change Specifications for any Product, GT MED TECH may
deliver a request for such change to IsoRay (“GT MED TECH Change Request”),
IsoRay shall promptly inform GT MED TECH of any changes to the Commercial
Pricing Schedule that would result from implementing such change. Subject to
pricing adjustments (under Section 5.1), IsoRay shall use commercially
reasonable efforts to make any change identified in a GT MED TECH Change Request
that is in response to a regulatory, sterilization methods or safety issue
pertaining to the applicable Product, and will consider in good faith any other
reasonable change identified in a GT MED TECH Change Request. In the event a GT
MED TECH Change Request includes a major design change in the sterilization
method of the Product (a “Major Sterilization Change Request”) and requires
investment in IsoRay’s operation, GT MED TECH has agreed to cover the cost of
such investment. IsoRay will consider making such adjustments in its operation
to accommodate such Major Sterilization Change Request. In the event IsoRay does
not agree to a Major Sterilization Change Request proposed by GT MED TECH
reasonably and in good faith, GT MED TECH may seek a Third Party manufacturer of
the Product under the Major Sterilization Change Request without further
liability to IsoRay. Unless the Parties otherwise agree in writing, capital
equipment purchased by IsoRay in order to implement an Major Sterilization
Change Request that is paid for by GT MED TECH investment shall be GT MED TECH’s
sole property and shall not be encumbered or disposed of in any way by IsoRay,
except with GT MED TECH’s written consent. IsoRay shall, at its expense,
maintain such capital equipment in accordance with its typical practices.

 

3.10     Obsolete Materials. As a result of a requested design change by GT MED
TECH, certain materials may become obsolete, meaning that such materials are no
longer used to manufacture Products and/or cannot be cost-effectively reworked
to be used under the design change. At mutually-agreeable times, IsoRay shall
provide GT MED TECH with an invoice for the purchase costs of such obsolete
materials, and GT MED TECH shall pay such invoice within sixty (60) days after
receipt thereof. At GT MED TECH’s option, IsoRay shall either return or destroy
such obsolete materials at GT MED TECH expense.

 

4.

Quality Control; Acceptance and Rejection.

 

4.1     Quality Control. IsoRay and GT MED TECH shall concurrently with this
Agreement enter into a quality agreement to designate the roles and
responsibilities of the Parties relative to a quality control process (the
“Quality Agreement”).

 

4.2     Licensure and Standards. At its own expense, IsoRay represents and
warrants it shall maintain throughout the Term of this Agreement, registered
facilities, appropriate licensure and/or certifications, and applicable controls
in connection with the manufacture and supply of Product hereunder, all in
compliance with Applicable Laws and those quality standards as specified in the
Quality Agreement. IsoRay shall notify and keep GT MED TECH informed of any
government or regulatory inspections of IsoRay’s facilities that are relevant to
the manufacture and supply of the Products hereunder. Other obligations relative
to such inspections will be specified in the Quality Agreement.

 

 

--------------------------------------------------------------------------------

 

 

4.3     Acceptance and Rejection of Product.

 

(a)     GT MED TECH may reject any Product delivered under this Agreement that
does not comply with the warranties set forth in Section 8.2(a) (in all cases, a
“Defective Product”) by giving written notice of such Defective Product to
IsoRay within seventy two (72) hours after receipt of the Product shipment,
which notice shall specify in reasonable detail the grounds for such rejection.

 

(b)     GT MED TECH shall return Defective Products to IsoRay at IsoRay’s
expense using IsoRay’s then-standard return material authorization (“RMA”)
procedures. Exhibit D describes IsoRay’s RMA procedures as of the Effective
Date, and IsoRay shall provide GT MED TECH with written notice of any
modifications to such RMA procedures. Subject to Section 4.3(c), IsoRay shall
replace any returned Defective Products as quickly as possible, and GT MED TECH
shall pay IsoRay for such replacement Product in accordance with Section 4.1, or
in the event that GT MED TECH has already paid for the returned Defective
Products, IsoRay shall replace such Defective Products at its own expense.

 

(c)     If IsoRay disagrees with GT MED TECH’s determination that certain units
of Product are Defective Product, the Parties will first use good faith efforts
to settle such dispute within thirty (30) days of GT MED TECH’s notice of such
alleged defects. If the Parties are unable to resolve such dispute within this
thirty (30) day period, such Product shall be submitted to a mutually acceptable
Third Party testing service. Such Third Party testing service shall determine
whether such Product meets the Specifications, and the Parties agree that such
testing service’s determination shall be final and binding on the Parties. The
Party against whom the Third Party laboratory rules shall bear all costs of the
Third Party testing.

 

5.

Prices and Payment.

 

5.1     Supply Price. The transfer price for Products manufactured by IsoRay and
supplied GT MED TECH shall be as set forth in Exhibit B (the “Pricing
Schedule”). Such pricing shall be periodically adjusted in accordance with
Sections 5.1(a)-(c) and reflected in a written amendment to the Agreement,
signed by authorized representatives of both Parties.

 

(a)     Open Book Pricing Formula. The price(s) for the Products shall be set
using the open-book pricing formula for GammaTiles as set forth in Exhibit B.
Initial pricing shall be based on: (i) best-available bill of material ("BOM")
cost data by volume, (ii) current labor standards including assembly as
developed during pilot builds of the Products, (iii) estimated scrap rates, (iv)
overhead and (v) gross profit margin. Pricing may be adjusted up or down
annually as a result of fluctuations in materials costs, or as a result of
deviations in actual labor, scrap or warranty costs, if any, provided that any
annual adjustment for costs is limited to a maximum increase of three percent
(3%) (but excluding Seed Price, which can be adjusted pursuant to Section 2).
Any engineering change order (“ECO”) occurring during the Manufacturing Term
which impacts the BOM costs or the manufacturing process will be reviewed, and
pricing shall be adjusted accordingly upon implementation of the ECO as mutually
agreed upon by IsoRay and GT MED TECH.

 

(b)     Quantity Dependence. The open-book pricing formula described above shall
be based on a package of 6 GammaTiles, the Transfer Price shall be based on the
quantity of Products manufactured and supplied under GT MED TECH’s purchase
orders. IsoRay shall allocate direct and indirect labor resources and negotiate
supply agreements with vendors for material quantities to meet such quantity
purchase orders of GT MED TECH.

 

(c)     Seed Price for the Product. Notwithstanding anything to the contrary set
forth herein, the Seed Price shall not be part of the open-book process and
IsoRay shall have no obligation to provide to GT MED TECH any details of its
costs associated with production of Seeds. The transfer price for Product shall
be equal to the sum of (i) the Seed Price and (ii) the pricing for the
GammaTile, assembly of the Seed into the GammaTile and other steps in the
Product manufacturing process (in the case of subsection (ii), as determined and
included in accordance with the open-book process above).

 

5.2     Audit. From time to time, but with at least thirty (30) business days
advanced written notice and not more than twice per calendar year, GT MED TECH
may, at its sole expense, conduct an audit of IsoRay’s books and records
relative to the manufacture, shipment, purchase price, and open book pricing
formula for the Product as reflected in Exhibit B. (but excluding all books and
records relative to the Seed Price and/or the manufacture, shipment, or purchase
price of Seeds). For the avoidance of doubt, GT MED TECH has the right to audit
records evidencing changes in isotope prices that led to Seed Price changes as
detailed within Exhibit C.

 

5.3     Invoice and Payment. Upon shipment of Product, IsoRay shall issue to GT
MED TECH a written invoice for such shipment. If applicable, costs and expenses
incurred by IsoRay with such shipment, and agreed to be paid by GT MED TECH
under this Agreement, shall be included as line-items on such invoice. All
undisputed payments due to IsoRay shall be paid in U.S. Dollars not later than
forty-five (45) days following the receipt of the invoice, which shall be no
earlier than the date on which the applicable Product is delivered to GT MED
TECH’s carrier by IsoRay. Unless otherwise agreed by the Parties, all payments
under this Agreement shall be paid by wire transfer or electronic funds transfer
of immediately available funds to a U.S.-based account designated in writing by
IsoRay.

 

5.4     Taxes. Any taxes now or hereafter imposed with respect to the
transactions contemplated under this Agreement (with the exception of income
taxes or other similar taxes imposed upon IsoRay and measured by the gross or
net income of IsoRay) shall be the responsibility of GT MED TECH, and if paid or
required to be paid by IsoRay, the amount thereof shall be added to the
applicable invoice and become a part of the amounts payable by GT MED TECH for
such shipment.

 

6.     Tooling. Tools for the manufacture of Products shall be paid for or
furnished by GT MED TECH, shall be GT MED TECH’s sole property, and shall not be
encumbered or disposed of in any way by IsoRay (“Tools”). The Tools shall be
marked in such a way to clearly identify GT MED TECH’s ownership and shall be
separated from property that does not belong to GT MED TECH. GT MED TECH shall
be responsible for purchasing new Tools specifically required in connection with
manufacture of the Product(s), upon request. IsoRay, at its expense, shall
maintain such Tools in good working condition subject to normal wear and tear
and provide GT MED TECH copies of all repair and maintenance records for such
Tools. The Tools shall be used exclusively for IsoRay’s performance of its
obligations under this Agreement.

 

7.

Intellectual Property.

 

7.1     Ownership. Each Party (and its Affiliates or subcontractors) will retain
all right, title and interest in any inventions, ideas, concepts, know-how, work
product, and other intellectual property owned or controlled by such Party prior
to or independent of the Parties’ activities under this Agreement. It is not
anticipated that any new intellectual property will be created in the course of
activities under this Agreement. However, in the event that a Party or its
respective employees or agents develop, invent, or conceive any inventions,
ideas, concepts, know-how, work product, or other intellectual property in the
course of their activities under this Agreement (“Foreground IP”), such
Foreground IP shall be owned by IsoRay if invented solely by employees or agents
of IsoRay, and by GT MED TECH if invented solely by employees or agents of GT
MED TECH or if jointly invented by employees or agents of IsoRay and GT MED
TECH.

 

 

--------------------------------------------------------------------------------

 

 

7.2     License to IsoRay. GT MED TECH hereby grants to IsoRay a non-exclusive,
royalty-free license to use and practice the GT MED TECH Technology and if
appropriate, GT MED TECH Foreground IP solely and exclusively to manufacture the
Product exclusively for GT MED TECH during the Term and in accordance with the
provisions of this Agreement. For the avoidance of doubt, this license (a)
permits IsoRay to manufacture the Products as square or rectangular Gamma Tiles
with Seeds solely for GT MED TECH. No other use of this license by IsoRay is
permitted and (b) does not create any exclusivity with respect to IsoRay’s
supply of Seeds under Section 2.

 

7.3     License to GT MED TECH. IsoRay hereby grants to GT MED TECH a
non-exclusive, royalty-free license to use and practice any intellectual
property related to the Product and Controlled by IsoRay including any IsoRay
Foreground IP, solely to the extent necessary for GT MED TECH to sell and offer
for sale Product manufactured by IsoRay during the Term and in accordance with
the provisions of this Agreement. For the avoidance of doubt, this license
permits GT MED TECH to sell the Products manufactured by IsoRay. No other use of
this license by GT MED TECH is permitted.

 

7.4     Trademarks. GT MED TECH shall be responsible for the selection,
registration, maintenance, and defense of all trademarks for use in connection
with GT MED TECH’s sale or marketing of the Products, as well as all expenses
associated therewith. As between the Parties, GT MED TECH shall exclusively own
all such trademarks.

 

7.5     No Implied Licenses. Neither Party grants (or agrees to grant) to the
other Party any right or license to use any of its intellectual property,
know-how or other proprietary information, materials or technology, or to
practice any of its patent, trademark or trade dress rights, except as expressly
set forth in this Agreement.

 

8.

Regulatory.

 

8.1     Regulatory Approvals. Ownership of the Regulatory Approval of the
Product in the United States, as well as the ownership of related regulatory
data and regulatory documents, is governed by terms and conditions of Article 5
of the Development Agreement. Maintenance of the Regulatory Approval for the
Product in the United States shall be the responsibility of the Party that owns
such Regulatory Approval, at such Party’s sole cost, unless the Parties
otherwise agree.

 

8.2     Regulatory Phases and Transition. Notwithstanding Article 5 of the
Development Agreement, GT MED TECH hereby notifies IsoRay of its request for the
transfer of the 510(k) Clearance from IsoRay to GT MED TECH. IsoRay agrees to
use commercially reasonable efforts to complete such transfer within thirty days
of IsoRay’s receipt of such 510(k) Clearance. No marketing or other sale
activity relative to the Product shall be undertaken until the 510(k) Clearance
is received.

 

8.3     Inspections; Regulatory Action. During the term of this Agreement, GT
MED TECH may periodically (but no more frequently than once per calendar year
absent an inspection ‘for cause’) conduct an audit of IsoRay’s manufacturing
facility for the Product and quality systems relating to the manufacture of the
Product in order to verify the adherence of IsoRay to the Quality Agreement and
this Agreement. Any such audit shall be during normal business hours and at GT
MED TECH’s cost and expense, and GT MED TECH shall provide a minimum of
thirty (30) days written notice prior to scheduling of any such audit.
Additionally, IsoRay shall cooperate with any inspection by a Regulatory
Authority relating to the Products and, to the extent practicable, shall give GT
MED TECH advance notice of any such inspection. Each Party shall notify the
other Party promptly in writing in the event such Party learns that any action
has been taken or threatened by a Regulatory Authority relating to the use,
sale, manufacture or storage of Products. To the extent permitted by applicable
law, IsoRay shall provide GT MED TECH copies of communications with any
Regulatory Authority relating to the Products; provided, however, IsoRay may
redact from such copies any proprietary information relating to the Seeds. To
the extent permitted by applicable law, GT MED TECH shall provide IsoRay copies
of communications with any Regulatory Authority relating to the Products, solely
to the extent such communications relate to Seeds or manufacturing activities
undertaken by or on behalf of IsoRay; provided, however, GT MED TECH may redact
from such copies any proprietary information relating to GT MED TECH products
other than the Product.

 

8.4     Compliance with Laws. IsoRay shall supply Products that are manufactured
in compliance with all Applicable Laws, including without limitation all
Applicable Laws relating to the transportation, storage, use, handling and
disposal of hazardous materials. IsoRay represents and warrants to GT MED TECH
that IsoRay shall obtain and maintain all site licenses and government permits,
including without limitation health, safety and environmental permits, necessary
for the conduct of the actions and procedures undertaken to manufacture the
Products in accordance with Applicable Laws and the Quality Control Procedures.

 

8.5     Records and Samples. IsoRay shall keep, or cause to be kept, complete,
accurate and authentic accounts, notes, data and records pertaining to the
manufacture, processing, testing, labeling, storage, and distribution of the
Products, including without limitation master production and control records, in
accordance with applicable laws and regulations. IsoRay shall retain, or cause
to be retained, such records for a period of five (5) years following the date
of manufacture, or longer if required by law, and upon request, shall make
available to GT MED TECH copies of such records. After such time period, IsoRay
shall notify GT MED TECH prior to the destruction of any records retained under
this Section 8.5 and, at GT MED TECH’s request, shall transfer such records to
GT MED TECH.

 

8.6     Recalls.

 

(a)     In the event GT MED TECH should be required or should voluntarily decide
to initiate a product recall, product withdrawal, field correction, or advisory
notice with respect to any of the Products manufactured by IsoRay pursuant to
this Agreement (in each case, a “Recall”), GT MED TECH shall notify IsoRay. In
conjunction with such Recall, and at GT MED TECH’s request, IsoRay shall assist
in the investigation of Recalls to determine the cause and extent of the problem
and the Parties shall cooperate with each other concerning the necessity and
nature of such action. Recalls shall be the responsibility of GT MED TECH and GT
MED TECH shall bear all expenses connected therewith, except to the extent such
Recall results from manufacturing defects on the part of IsoRay, and IsoRay
shall bear the expenses of the Recall to the extent the Recall results from
manufacturing defects on the part of IsoRay. For the purposes of this Agreement,
the expenses of the Recall will include, without limitation, all expenses for
notification of customers (and patients if required) and the destruction or
return of the recalled Product, as well as all reasonable out-of-pocket costs
and expenses incurred by GT MED TECH and IsoRay.

 

(b)     In the event that IsoRay independently believes that a Recall for any of
the Products may be necessary or appropriate, IsoRay shall notify GT MED TECH.
The Parties shall discuss in good faith the necessity and nature of such action;
however, the decision to initiate any Recall involving any of the Products shall
be in GT MED TECH’s sole discretion. In the event that GT MED TECH decides to
initiate under this Section 8.6(b) any Recall involving any of the Products, the
coordination thereof shall be handled by GT MED TECH, whether or not such action
was initially requested by IsoRay. The expenses of any such Recall shall be
handled as provided in Section 8.6(a).

 

 

--------------------------------------------------------------------------------

 

 

9.

Confidentiality.

 

9.1     Confidential Information. Subject to the limitations set forth in
Section 7.2, all information that is disclosed by one Party (the “Disclosing
Party”) to the other Party (the “Receiving Party”) under this Agreement shall be
deemed to be “Confidential Information” of the Disclosing Party. Confidential
Information may include, without limitation, trade secrets, ideas, unpublished
patent applications, data, processes, formulae, programs, compounds, know-how,
improvements, designs, information regarding plans for research development,
business plans, customer lists, marketing and sales strategies, financial
records, and budgets, whether disclosed in oral, written, graphic, or electronic
form.

 

9.2     Exceptions to Confidential Information. The term “Confidential
Information” shall not be deemed to include information that: (a) is in the
public domain or comes into the public domain through no fault of the Receiving
Party; (b) is furnished to the Receiving Party on a non-confidential basis by a
third party rightfully in possession of such information and not subject to a
duty of confidentiality with respect thereto; (c) was already known by the
Receiving Party prior to the time of receiving such Confidential Information, as
evidenced by the Receiving Party’s prior written records; or (d) was
independently developed by the Receiving Party without use of or access to the
Confidential Information of the Disclosing Party.

 

9.3     Non-Disclosure and Non-Use of Confidential Information. During the term
of this Agreement and for a period of five (5) years after the expiration or
termination of this Agreement; provided, however, if the Confidential
Information is a Trade Secret of the Disclosing Party, the Receiving Party shall
hold such Confidential Information confidential until such Confidential
Information is no longer deemed confidential under Section 9.2 above, the
Receiving Party shall maintain all Confidential Information in strict trust and
confidence and shall not disclose any Confidential Information to any third
party or use any Confidential Information received except as may be authorized
by the Disclosing Party’s prior written consent. The Receiving Party may use
Confidential Information only to the extent required to perform its obligations
or exercise its rights under this Agreement, and for no other purpose. In
particular, neither Party shall file any patent application containing any
disclosure or patent claim, the subject matter of which is derived from the
other Party’s Confidential Information. Neither Party shall not use the other
Party’s Confidential Information for any purpose or in any manner that would
constitute a violation of any laws or regulations of the United States. Nothing
in this Agreement grants either Party the right to retain, distribute, or
commercialize any Confidential Information of the other Party (except that GT
MED TECH has the right to distribute and commercialize Products purchased from
IsoRay hereunder). Each Party, prior to disclosure of any Confidential
Information of the other Party to any employee, consultant or advisor shall
ensure that such person is bound by confidentiality provisions that are no less
stringent than those set forth in this Article 9.

 

9.4     Third Party Confidential Information. Neither Party shall disclose to
the other Party any confidential or proprietary information that belongs to any
third party unless the Disclosing Party first obtains the consent of such third
party. Neither Party shall represent to the other Party as being unrestricted
any designs, plans, models, samples, or other writings or products that such
Party knows are covered by valid patent, copyright, or other form of
intellectual property protection belonging to a third party.

 

9.5     Publicity. Except for such disclosure as is deemed necessary, in the
reasonable judgment of a Party, to comply with applicable laws, rules and
regulations, no announcement, news release, public statement, publication or
presentation relating to the existence of this Agreement, the subject matter
hereof, or either Party’s performance hereunder will be made without the other
Party’s prior written approval. Such obligations are in addition to the
restrictions set forth above with respect to disclosures of the other Party’s
Confidential Information.

 

10.

Representations and Warranties.

 

10.1     Mutual Representations and Warranties. In addition to other warrants
and representations set forth in this Agreement, each Party represents and
warrants as follows:

 

(a)     Existence and Power. It is duly organized, validly existing and in good
standing under the laws of the state or country in which it is organized.

 

(b)     Due Authorization and Enforcement of Obligations. It has the power and
authority and the legal right to enter into this Agreement to perform its
obligations under this Agreement, and has taken all necessary action on its part
to authorize the performance of such obligations. This Agreement has been duly
executed and delivered on behalf of such Party, and constitutes a legal, valid,
binding obligation, enforceable against such Party in accordance with its terms.

 

(c)     No Conflict. The execution and delivery of this Agreement and the
performance of such Party’s obligations under this Agreement (a) do not conflict
with or violate any requirement of Applicable Laws and (b) do not conflict with,
or constitute a default, or require any consent under any contractual obligation
of such Party.

 

10.2     IsoRay Representations and Warranties.

 

(a)     Product Warranty. IsoRay warrants that all Products delivered under this
Agreement shall, at time of delivery, (i) conform to the Specifications; and
(ii) be free and clear of any and all liens or other encumbrances.

 

(b)     No Debarred Person. IsoRay represents and warrants that it shall not
employ, contract with, or retain any person directly or indirectly to perform
activities under this Agreement if such is debarred by the FDA under 21 U.S.C. §
335a(a) or disqualified as described in 21 C.F.R. § 812.119. In addition, IsoRay
represents and warrants that it has not engaged in any conduct or activity which
could lead to any such debarment actions. If IsoRay learns during the Term that
this representation needs to be amended in light of new information, IsoRay
shall promptly notify GT MED TECH of same and shall take prompt action to remedy
the situation.

 

10.3     DISCLAIMER. THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
ARTICLE 10 ARE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES MADE BY
EITHER PARTY UNDER THIS AGREEMENT, AND NEITHER PARTY MAKES ANY OTHER
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED OR ARISING BY LAW, INCLUDING,
BUT NOT LIMITED TO, ANY IMPLIED WARRANTY ARISING FROM THE COURSE OF PERFORMANCE,
COURSE OF DEALING OR USAGE OF TRADE.

 

 

--------------------------------------------------------------------------------

 

 

11.

Indemnification.

 

11.1     Indemnification by IsoRay. IsoRay shall indemnify, defend and hold GT
MED TECH, its Affiliates, and their respective directors, officers, employees
and agents (“GT MED TECH Indemnitees”) harmless from and against all losses,
damages, costs and expenses (including reasonable legal expenses and attorneys’
fees and expenses) (collectively, the “Losses”) incurred by GT MED TECH as a
result of Third Party claims, demands, suits, or actions (each, a “Claim”)
brought against GT MED TECH to the extent such Losses result from (a) the gross
negligence or willful misconduct of any IsoRay Indemnitee or any of IsoRay’
subcontractors; or (b) any breach of IsoRay’ obligations, warranties,
representations, or covenants under this Agreement. Notwithstanding the
foregoing, IsoRay shall not be obligated to indemnify GT MED TECH to the extent
any Claims or Losses are based on (i) any breach of GT MED TECH’s obligations,
warranties, representations, or covenants under this Agreement; or (ii) the
gross negligence or willful misconduct of any GT MED TECH Indemnitee.

 

11.2     Indemnification by GT MED TECH. GT MED TECH shall indemnify, defend and
hold IsoRay, its Affiliates, and their respective directors, officers, employees
and agents (“IsoRay Indemnitees”) harmless from and against all Losses incurred
by IsoRay as a result of Claims brought against IsoRay to the extent such Losses
result from (a) the handling, possession, use, marketing, promotion,
distribution or sale of any Product by GT MED TECH or any of its distributors
following delivery of the Product by IsoRay under this Agreement; (b) any
personal injury (including death) or property damage resulting from the use,
sale, or other disposition of the Products; (c) any breach of GT MED TECH’s
obligations, warranties, representations, warranties, or covenants under this
Agreement; or (d) the gross negligence or willful misconduct of any GT MED TECH
Indemnitee. Notwithstanding the foregoing, GT MED TECH shall not be obligated to
indemnify IsoRay to the extent any Claims or Losses are based on (i) any breach
of IsoRay’ obligations, warranties, representations, warranties, or covenants
under this Agreement, or (ii) the gross negligence or willful misconduct of any
IsoRay Indemnitee or any of IsoRay’ subcontractors hereunder.

 

11.3     Indemnification Procedures. If either Party is entitled to
indemnification under this Article 11(the “Indemnified Party”), it shall give
written notice to the Party providing indemnification (the “Indemnifying Party”)
of any Claim that may be subject to indemnification promptly after learning of
such Claim, and the Indemnifying Party shall assume the defense of such Claim.
The Indemnifying Party will not be subject to any liability for any settlement
of such Claim made by the Indemnified Party without the Indemnifying Party’s
consent (but such consent will not be unreasonably withheld or delayed), and
will not be obligated to pay the fees and expenses of any separate counsel
retained by the Indemnified Party with respect to such Claim. The Indemnifying
Party shall not settle a Claim covered by indemnification without the consent of
the Indemnified Party (such consent not unreasonably withheld or delayed) if
such settlement would impose any monetary obligation on any Indemnified Party’s
Indemnitee or require the Indemnified Party or any of the related indemnitees
(GT MED TECH Indemnitees if GT MED TECH is the Indemnified Party, and IsoRay
Indemnitees if IsoRay is the Indemnified Party) to submit to an injunction or
otherwise limit the Indemnified Party’s rights under this Agreement.

 

11.4     Insurance. During the Term and for three (3) years thereafter, each
Party shall maintain in effect and good standing a comprehensive general
liability insurance issued by a reputable insurance company in the amount of at
least $ 2,000,000 for claims in the aggregate, and such policy shall name the
other Party as an additional insured. Each Party shall promptly notify the other
Party of any actual or anticipated changes in its insurance policy that would
result in such Party’s non-compliance with this Section 11.4.

 

12.

Term and Termination.

 

12.1     Term. This Agreement will become effective upon the Effective Date and
will continue in effect for ten (10) years, unless earlier terminated in
accordance with this Article 12 (the period during which this Agreement remains
in effect, the “Term”).

 

12.2     Termination for Insolvency, Bankruptcy. Either Party may, at its
option, terminate this Agreement immediately upon written notice to the other
Party, in the event that such other Party (i) becomes insolvent or unable to pay
its debts when due; (ii) files a petition in bankruptcy, reorganization or
similar proceeding or has such a petition filed against it, which petition is
not removed within ninety (90) days; (iii) discontinues it business; (iv) has a
receiver appointed over all or a part of its assets; or (v) makes an assignment
for the benefit of its creditors.

 

12.3     Termination Upon Breach. Either Party may, at its option, terminate
this Agreement in the event of a material breach by the other Party. Such
termination may be effected only through a written notice to the breaching
Party, specifically identifying the breach or breaches on which such notice of
termination is based. The breaching Party will have a right to cure such breach
or breaches within sixty (60) days of receipt of such notice, and this Agreement
will only terminate pursuant to this Section 12.3 in the event that such cure is
not made within such sixty (60)-day period.

 

12.4     Survival. The provisions of Sections [8.5, 8.6, 12.4, and 12.5], and
Articles [1, 7, 9, 11, and 13] will survive the expiration or termination of
this Agreement.

 

12.5     Effects of Termination. Upon termination or expiration or this
Agreement, (a) each Party will return and cease use of any Confidential
Information of the other Party received under this Agreement; (b) each Party
will promptly pay to the other, without offset or deduction, all amounts due and
remaining unpaid as of the date of such termination or expiration; (c) IsoRay
shall complete all work in process, fulfilling pending purchase orders as of the
termination or expiration date; (d) GT MED TECH shall pay invoices for such
Products shipped under such pending purchase orders; and (e) the Parties shall
cooperate on the return of Tools from IsoRay’s facilities to a location
designated by GT MED TECH.

 

13.

Miscellaneous Provisions.

 

13.1     Entire Agreement. This Agreement (including the Exhibits attached,
which are hereby incorporated and made part of this Agreement) sets forth the
entire agreement and understanding between the Parties with respect to the
subject matter of this Agreement and supersedes and merges all prior oral and
written agreements, discussions and understandings between the Parties with
respect to the subject matter of this Agreement, and neither of the Parties will
be bound by any conditions, inducements or representations other than as
expressly provided for in this Agreement.

 

13.2     Independent Contractors. In making and performing this Agreement, the
Parties act and will act at all times as independent contractors, and, except as
expressly set forth in this Agreement, nothing contained in this Agreement will
be construed or implied to create an agency, partnership or employer and
employee relationship between the Parties. Except as expressly set forth in this
Agreement, at no time will either Party make commitments or incur any charges or
expenses for, or in the name of, the other Party.

 

 

--------------------------------------------------------------------------------

 

 

13.3     Notices. All notices and other communications provided for hereunder
will be in writing and will be mailed by first-class, registered or certified
mail, postage paid, or delivered personally, by overnight delivery service or by
facsimile, with confirmation of receipt, addressed as follows:

 

If to IsoRay:     

IsoRay Medical, Inc.

350 Hills Street, Suite 106

Richland, WA 99354

Attention: CEO

 

Facsimile:

 

If to GT MED TECH:

GT Medical Technologies, Inc.

245 W 2nd St

Mesa, AZ 85201

Attn: President

 

 

or addressed to such other address as that Party may have given by written
notice in accordance with this provision. Notices sent by facsimile will be
effective upon confirmation of receipt, notices sent by mail or overnight
delivery service will be effective upon receipt of delivery, and notices given
personally will be effective when delivered.

 

13.4     Amendments; Modifications. This Agreement may not be amended or
modified except in a writing duly executed by both Parties.

 

13.5     Waiver. Any waiver (express or implied) by either Party of any breach
of this Agreement shall not constitute a waiver of any other or subsequent
breach and shall in no way impair the rights of the Party granting such waiver
in any other respect or at any other time. Any delay or forbearance by either
Party in exercising any right hereunder will not be deemed a waiver of that
right.

 

13.6     Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law principles that would require the application of the laws of a
different jurisdiction.

 

13.7     Limitation of Liability. IN NO EVENT (OTHER THAN BREACH OF
CONFIDENTIALITY, ARTICLE 9 WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR
ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES,
OR FOR ANY LOST PROFITS IN CONNECTION WITH THIS AGREEMENT, EVEN IF ADVISED OF
THE POSSIBILITY OF THE SAME, HOWEVER CAUSED AND REGARDLESS OF THEORY OF
LIABILITY, WHETHER TORT, CONTRACT, OR STRICT LIABILITY. NOTWITHSTANDING THE
FOREGOING, NOTHING IN THE PRECEDING SENTENCE WILL BE CONSTRUED TO LIMIT OR
MODIFY EITHER PARTY’S INDEMNITY OBLIGATIONS PURSUANT TO ARTICLE 11.
ADDITIONALLY, IN NO EVENT SHALL ISORAY’S AGGREGATE LIABILITY UNDER THIS
AGREEMENT EXCEED THE TOTAL OF ALL AMOUNTS ACTUALLY PAID BY GT MED TECH TO ISORAY
UNDER THIS AGREEMENT DURING THE TWELVE (12) MONTHS PRECEDING THE EVENT GIVING
RISE TO THE LIABILITY. The Parties agree that the foregoing liability cap shall
not apply to any liabilities arising from IsoRay’s gross negligence or willful
misconduct or any liabilities involving personal injury or death arising from
IsoRay’s negligence in manufacturing the Product. The Parties acknowledge that
the limitations of liability in this Section 13.7 and the allocation of risk
herein are an essential element of the bargain between the Parties, without
which IsoRay would not have entered into this Agreement.

 

13.8     Use of Name. No right, except as expressly provided for in this
Agreement, is granted by this Agreement to either Party to use in any manner the
name of the other or any other trade name, logo, or trademark of the other in
connection with the performance of this Agreement.

 

13.9     Headings; Interpretation. The headings in this Agreement are inserted
merely for the purpose of convenience and will not affect the meaning or
interpretation of this Agreement. This Agreement will be construed fairly
according to its terms, without regard to the identity of the drafter of any
provision in this Agreement.

 

13.10     Cumulative Remedies. Termination of this Agreement, regardless of
cause or nature, will be without prejudice to any other rights or remedies of
the Parties as provided for in this Agreement and will be without liability for
any loss or damage occasioned thereby.

 

13.11     Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other,
except a Party may make such an assignment without the other Party’s consent to
a successor-in-interest to substantially all of the business assets of such
Party to which this Agreement relates, whether in a merger, sale of stock, sale
of assets or other transaction. Any permitted assignment shall be binding on the
successors of the assigning Party and any permitted successor or assignee of
rights and/or obligations hereunder shall, in writing to the other Party,
expressly assume performance of such rights and/or obligations. Any assignment
or attempted assignment by either Party in violation of the terms of this
Section 13.11 shall be null and void and of no legal effect. This Agreement
shall be binding upon and shall inure to the benefit of each Party’s
successors-in-interest and permitted assigns.

 

13.12     Severability. If any provision of this Agreement is invalid or
unenforceable for any reason in any jurisdiction, such provision will be
construed to have been amended to the minimum extent necessary to cure such
invalidity or unenforceability. The invalidity or unenforceability of one or
more of the provisions contained in this Agreement will not have the effect of
rendering any such provision invalid or unenforceable in any other case,
circumstance or jurisdiction, or of rendering any other provisions of this
Agreement invalid or unenforceable whatsoever.

 

13.13     English Language. This Agreement was prepared in the English language,
which language shall govern the interpretation of, and any dispute regarding,
the terms of this Agreement.

 

13.14     Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed will be deemed to be an original
and all of which when taken together will constitute one Agreement.

 

[Remainder of page intentionally blank. Signature page follows.]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused their respective authorized
representatives to execute this Agreement as of the Effective Date set forth
above.

 

 

GT MEDICAL TECHOLOGIES, Inc.]     IsoRay Medical, Inc.

 

 

By (Signature): /s/ Hernan Lopez                   By (Signature): /s/ Thomas
LaVoy

 

Name (Printed): Hernan Lopez                       Name (Printed): Thomas LaVoy

 

Title: Vice President of Operations                 Title: CEO

 

 

 

 

Attachments:

Exhibit A: Specifications

Exhibit B: Pricing & Open Book Pricing Formula

Exhibit C: Isotope Material Cost Baseline

Exchibit D: RMA Procedure

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

Signature Page for Manufacturing & Supply Agreement

Exhibit A

Specifications

 

[ex_102771img001.jpg]

 

 

 

1.1

This specification addresses Model PL-6 GammaTileTM consisting of Preloaded
Brachytherapy Seeds loaded into Suturable DuraGen.

 

 

1.2

ProxcelanTM Brachytherapy Seeds are arranged in a precise pattern within the
strand and Suturable DuraGen based on the treatment plan provided by the
physician or medical physicist for an individual patient.

 

 

1.3

A standard tile is 20mm x 20mm containing four seeds evenly spaced 10mm from the
center of one seed to the center of the next seed as shown in figure above.

 

 

1.4

The DuraGen and strands are used to orient, hold, carry and maintain spacing of
the radionuclide seeds to facilitate introduction into the intracranial
neoplasm.

 

 

1.5

The containers are packaged in heat sealed breather bags. The packaged product
is then shipped to a contract sterilizer for Electron beam sterilization.

 

 

1.6

Transfer price will be based on a GammaTile package consisting of 6 standard
tiles as defined in Exhibit A section 1.3.

 

 

--------------------------------------------------------------------------------

 

 

 

Exhibit B

Open-Book Pricing Formula & Pricing Schedule

 

Open-Book Pricing Formula for GammaTile – No Seed – Current Cost

 

Formula Item

   

Price per Seed*

Price per Package of 6 GammaTiles*

   

BOM Cost – GammaTile

     $21.44

$514.56

   

   Duragen Carrier

      $18.75

 $450.00

   

   Stranded Material

        $1.44

 $34.56

   

   Packaging

         $1.25

 $30.00

   

Total Mat’l Cost

       $21.44

 $514.56

             

Mat'l Scrap %

29.2%

     

Mat'l Scrap Cost

$6.251 

$150.00

   

 

 

     

Direct Assembly Labor Minutes per Gamma Tile

[**]

[**]    

 

 

 

 

 

Gross Profit %

50% 

50%

 

 

Mat’l Sales Price

$42.88

$1,029.12

 

 

 

 

 

 

 

Direct Labor

[**]

[**]

 

 

Overhead

[**]

[**]

 

 

         

Total GammaTile Price

[**]

[**]

             

 

 

*Assumes 4 Seeds per GammaTile and material cost is normalized over material
coverage and amount of seed.

1 Mat’l scrap cost included in total material costs.

       

 

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

 

 

 

 

 

 

 

Pricing

 

Price

Volume (based on last twelve months of case sales.)

 

0-250

250-500

500-1000

>1000

Seed Price: High Activity (3.6U) Cesium-131 Source (per seed)*

$150

$140

$130

$130

Transfer Price – Product (per Seed)†

[**]

               

*Assumes 5 days from shipment from IsoRay manufacturing facility to implant
date. Additional days will include incremental pricing of $10 per day per seed.

 

† Assumes 4 Seeds per GammaTile

       

 

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

 

Pass-through Costs

 

Sterilization: Sterilization costs shall be billed either directly to GT MED
TECH or invoiced as a separate line-item as a pass-through costs by IsoRay. No
mark-up to sterilization or other pass-through costs for the Product will be
accessed by IsoRay

 

 

--------------------------------------------------------------------------------

 

 

Exhibit C

Isotope Material Cost Baseline

 

 

The cost per curie from IsoRay’s two suppliers currently is as follows: Russian
Supply is 86 curies at [**] per curie and our MURR supply is 30 curies at
approximately [**] per curie.  IsoRay’s weighted average cost per curie
currently is approximately [**], and the utilization of the isotope is variable
based upon demand and is managed on a weekly basis.  The seed price of $150 is
based upon average per curie cost of the noted weighted average cost above. 
IsoRay will submit the change in the supply cost to GT MED TECH and request an
increase based upon the above analysis. E.g. If Russia changed the price to [**]
per curie the new weighted average would be approximately [**] per curie and
IsoRay will request an increase to the price of the isotope % of the seed
price.   The seed price is based upon the items noted in Exhibit B above, and
the current price of a 3.6U seed with 5 days incorporated into shipping time,
relative to the overall price, is 66% or $100. If the cost of the isotope
increased by 27% then we would request a price increase of 27% of $100 or $27 a
seed. 

 

Current weighted material cost per Curie - [**]

Isotope price per seed - [**]

Seed Price adjustments will be made based on % increase on the isotope cost only
and IsoRay will provide evidence of such change. Changes in weighted material
cost per Curie driven from demand decrease at Iso Ray not related to the
GammaTile product shall not impact Seed Price.

 

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

--------------------------------------------------------------------------------

 

 

Exhibit D

RMA Procedure

 

See following page

[ex_102771img002.gif]